 Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 1 of 18 Page ID #:3876




1                                                                                          JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     Bureau of Consumer Financial               Case No. CV 19-07722-ODW (JEMx)
11   Protection,
12                                              STIPULATED FINAL JUDGMENT
                  Plaintiff,
13                                              AND ORDER AS TO CERTIFIED
                  v.                            FORENSIC LOAN AUDITORS, LLC
14                                              (CA), CERTIFIED FORENSIC
15   Certified Forensic Loan Auditors,          LOAN AUDITORS (TX) AND
     LLC, (CA); Certified Forensic Loan         ANDREW P. LEHMAN
16
     Auditors, LLC (TX); Andrew P.
17   Lehman; and Michael Carrigan,
18
                  Defendants.
19
20
           The Bureau of Consumer Financial Protection (“Bureau”) commenced this civil
21
     action on September 6, 2019 and filed an Amended Complaint on November 13, 2019 to
22
     obtain injunctive relief, restitution, and civil penalties from Certified Forensic Loan
23
     Auditors, LLC (CA), Certified Forensic Loan Auditors, LLC (TX) (collectively
24
     “CFLA”), Andrew P. Lehman, and Michael Carrigan. The Amended Complaint alleges
25
     violations of sections 1031(a) and 1036(a) of the Consumer Financial Protection Act of
26
     2010 (“CFPA”), 12 U.S.C. §§ 5531(a) and 5536(a)(1)(A), and Regulation O, 12 C.F.R.
27
28                                                 1
 Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 2 of 18 Page ID #:3877




1    §§ 1015.3(c) and 1015.5(a) (2011), against CFLA and Lehman in connection with their
2    offering, advertising, marketing, and selling of purported financial-advisory and
3    mortgage-assistance-relief services, and against Defendant Michael Carrigan in
4    connection with his substantial assistance in furtherance of CFLA’s and Lehman’s
5    unlawful conduct.
6          The Bureau and Defendants CFLA and Lehman, agree to entry of this Stipulated
7    Final Judgment and Order (“Order”), without adjudication of any issue of fact or law, to
8    settle and resolve all matters in dispute arising from the conduct alleged in the Amended
9    Complaint.
10         THEREFORE, it is ORDERED:
11                                           FINDINGS
12         1.     This Court has jurisdiction over the parties and the subject matter of this
13   action and venue is proper in this jurisdiction under 28 U.S.C. § 1391(b) and (c), and 12
14   U.S.C. § 5564(f).
15         2.     The Amended Complaint alleges claims upon which relief may be granted.
16         3.     The relief provided in this Order is appropriate and available pursuant to
17   sections 1054 and 1055 of the CFPA, 12 U.S.C. §§ 5564 and 5565.
18         4.     Defendants CFLA and Lehman waive all rights to seek judicial review or
19   otherwise challenge or contest the validity of this Order and any claim they may have
20   under the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of
21   this action to the date of this Order. Each Party agrees to bear its own costs and expenses,
22   including, without limitation, attorneys’ fees.
23         5.     Defendants CFLA and Lehman neither admit nor deny any allegations in the
24   Amended Complaint, except as specified in this Order. For purposes of this Order,
25   Defendants CFLA and Lehman admit the facts necessary to establish the Court's
26   jurisdiction over Defendant CFLA and Lehman and the subject matter of this action.
27
28                                                 2
 Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 3 of 18 Page ID #:3878




1        6.    Entry of this Order is in the public interest.
2                                       DEFINITIONS
3        7.     The following definitions apply to this Order:
4              a. “Affected Consumers” includes any consumer who, since July 1, 2014,
5                 purchased a Securitization Audit and/or a Quiet Title Package from
6                 CFLA.
7              b. “Assisting Others” means helping, aiding, training, or providing support
8                 to others, including but not limited to:
9                     i. consulting in any form whatsoever;
10                   ii. formulating or providing, or arranging for the formulation or
11                       provision of, any advertising or marketing material, including, but
12                       not limited to, any telephone sales script, direct mail solicitation, or
13                       the text of any Internet website, email, or other electronic
14                       communication;
15                  iii. providing names of, or contributing to the generation of, potential
16                       customers; and
17                  iv. participating in or providing services related to the offering, sale,
18                       or servicing of a product, or the collection of payments for a
19                       product.
20             c. “CFLA” means Certified Forensic Loan Auditors, LLC, and its
21                successors and assigns.
22             d. “Defendant Carrigan” means Michael Carrigan, and any other names
23                by which he might be known;
24             e. “Defendant Lehman” means Andrew P. Lehman, and any other names
25                by which he might be known;
26
27
28                                              3
 Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 4 of 18 Page ID #:3879




1              f. “Effective Date” means the date on which the Order is entered by the
2                 Court.
3              g. “Enforcement Director” means the Assistant Director of the Office of
4                 Enforcement for the Consumer Financial Protection Bureau, or his or her
5                 delegate.
6              h. “Financial Advisory Service” includes the meaning of the term
7                 “financial advisory services,” as of the Effective Date, in Section
8                 1002(15)(viii) of the Consumer Financial Protection Act, 12 U.S.C. §
9                 5481(15)(viii), and, subject to applicable limitations on the Bureau’s
10                enforcement authority, includes, but is not limited to:
11                   i. providing financial advisory services to consumers on individual
12                         financial matters or relating to proprietary financial products or
13                         services;
14                   ii. providing credit counseling to any consumer;
15                  iii. providing services to assist a consumer with debt management or
16                         debt settlement, modifying the terms of any extension of credit, or
17                         avoiding foreclosure; and
18                  iv. auditing, reviewing, or analyzing the origination, transfer, or
19                         securitization of residential mortgages.
20             i. “Mortgage Assistance Relief Services” is synonymous in meaning and
21                equal in scope to the definition of the term, as of the Effective Date, in
22                Regulation O, 12 C.F.R. 1015.2, and, subject to applicable limitations on
23                the Bureau’s enforcement authority, includes, but is not limited to:
24                   i. Any service, plan, or program, offered or provided to the consumer
25                         in exchange for consideration, that is represented, expressly or by
26
27
28                                                4
 Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 5 of 18 Page ID #:3880




1                         implication, to assist or attempt to assist the consumer with any of
2                         the following:
3                            1. Stopping, preventing, or postponing any mortgage or deed
4                               of trust foreclosure sale for the consumer's dwelling, any
5                               repossession of the consumer's dwelling, or otherwise saving
6                               the consumer's dwelling from foreclosure or repossession;
7                            2. Negotiating, obtaining, or arranging a modification of any
8                               term of a dwelling loan, including a reduction in the amount
9                               of interest, principal balance, monthly payments, or fees;
10                              and
11                   ii. Obtaining any forbearance or modification in the timing of
12                        payments from any dwelling loan holder or servicer on any
13                        dwelling loan.
14             j. “Related Consumer Action” means a private action by or on behalf of
15                one or more consumers or an enforcement action by another
16                governmental agency brought against Defendants based on substantially
17                the same facts as described in the Complaint.
18             k. “Relevant Period” includes the period from July 1, 2014 to the Effective
19                Date.
20             l. “Securitization Audit” means the audits of residential mortgages that
21                CFLA marketed and sold from July 1, 2014 to the Effective Date. For
22                purposes of this Order a “Securitization Audit” is a “Financial Advisory
23                Service” as that term is defined in subparagraph (h), and a “Mortgage
24                Assistance Relief Service” as that term is defined in subparagraph (i).
25             m. “Quiet Title Package” means the package of Securitization Audit and
26                supporting litigation documents that CFLA marketed and sold from July
27
28                                              5
 Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 6 of 18 Page ID #:3881




1                    1, 2014 to the effective date. For purposes of this Order a “Quiet Title
2                    Package” is a “Financial Advisory Service” as that term is defined in
3                    subparagraph (h), and a “Mortgage Assistance Relief Service” as that
4                    term is defined in subparagraph (i).
5                                             ORDER
6                                      CONDUCT RELIEF
7                                                 I.
8     Permanent Ban on Offering or Providing Mortgage Assistance Relief Services and
9                                   Financial Advisory Services
10   IT IS ORDERED that:
11          8.    Defendants CFLA and Lehman, whether acting directly or indirectly, are
12   permanently restrained from:
13                a. providing, advertising, marketing, promoting, offering for sale, selling, or
14                   producing any Mortgage Assistance Relief Services or Financial
15                   Advisory Services; and
16                b. Assisting Others in, or receiving any remuneration or other consideration
17                   from, the provision, advertising, marketing, promoting, offering for sale,
18                   sale or production of any Mortgage Assistance Relief Services or
19                   Financial Advisory Services.
20          Nothing in this Order shall be read as an exception to this Paragraph.
21                                               II.
22                                    Customer Information
23   IT IS FURTHER ORDERED that:
24          9.    Defendants CFLA and Lehman whether acting directly or indirectly, may
25   not:
26
27
28                                                6
 Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 7 of 18 Page ID #:3882




1                 a. disclose, use, or benefit from customer information, including the name,
2                    address, telephone number, email address, Social Security number, other
3                    identifying information, or any data that enables access to a customer’s
4                    account (including a credit card, bank account, or other financial
5                    account), that Defendant CFLA or Lehman obtained before the Effective
6                    Date in connection with providing Mortgage Assistance Relief Services
7                    and Financial Advisory Services;
8                 b. attempt to collect, sell, assign, or otherwise transfer any right to collect
9                    payment from any consumer who purchased or agreed to purchase
10                   Mortgage Assistance Relief Services or Financial Advisory Services
11                   from CFLA or Lehman.
12         However, customer information may be disclosed if requested by a government
13   agency or required by law, regulation, or court order.
14                                 MONETARY PROVISIONS
15                                                III.
16                                     Order to Pay Redress
17         10.    A judgment for monetary relief is entered in favor of the Bureau and against
18   Defendants CFLA and Lehman, jointly and severally, in the amount of $3 million for the
19   purpose of providing redress to Affected Consumers; however, full payment of this
20   judgment will be suspended upon satisfaction of the obligations in Section VI, Additional
21   Monetary Provisions; and subject to Section V, Effect of Misrepresentation or Omission
22   of Financial Condition, of this Order.
23         11.    With regard to any redress that Defendant CFLA or Lehman pays under this
24   Section, if Defendant CFLA or Lehman receives, directly or indirectly, any
25   reimbursement or indemnification from any source, including but not limited to payment
26   made under any insurance policy, or if Defendant CFLA or Lehman secures a tax
27
28                                                 7
 Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 8 of 18 Page ID #:3883




1    deduction or tax credit with regard to any federal, state, or local tax, the relevant
2    defendant must: (a) immediately notify the Enforcement Director in writing, and (b)
3    within ten (10) days of receiving the funds or monetary benefit, the relevant defendant
4    must transfer to the Bureau the full amount of such funds or monetary benefit (Additional
5    Payment) to the Bureau or to the Bureau’s agent according to the Bureau’s wiring
6    instructions.
7          12.       Any funds received by the Bureau in satisfaction of this judgment will be
8    deposited into a fund or funds administered by the Bureau or the Bureau’s agent
9    according to applicable statutes and regulations to be used for redress for injured
10   consumers, including, but not limited to, refund of moneys, restitution, damages or other
11   monetary relief, and for any attendant expenses for the administration of any such
12   redress.
13         13.       If the Bureau determines, in its sole discretion, that providing redress to
14   consumers is wholly or partially impracticable or if funds remain after the administration
15   of redress is completed, the Bureau will deposit any remaining funds in the U.S. Treasury
16   as disgorgement. Defendants CFLA and Lehman will have no right to challenge the
17   Bureau’s choice of remedies under this Section and will have no right to contest the
18   manner of distribution chosen by the Bureau.
19         14.       Payment of redress to any Affected Consumer under this Order may not be
20   conditioned on that Affected Consumer waiving any right.
21                                                  IV.
22                                 Order to Pay Civil Money Penalty
23   IT IS FURTHER ORDERED that:
24         15.       Under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of the
25   violations of law alleged in the Amended Complaint and continuing until the Effective
26   Date, and taking into account the factors in 12 U.S.C. § 5565(c)(3), Defendants CFLA
27
28                                                    8
 Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 9 of 18 Page ID #:3884




1    and Lehman, jointly and severally, must pay a civil money penalty of $40,000 to the
2    Bureau. The Bureau may exercise immediately any post-judgment remedies available to
3    it to collect this civil money penalty from Defendants CFLA and Lehman.
4          16.   The civil money penalty paid under this Order will be deposited in the Civil
5    Penalty Fund of the Bureau as required by Section 1017(d) of the CFPA, 12 U.S.C. §
6    5497(d).
7          17.   Defendants CFLA and Lehman must treat the civil money penalty paid
8    under this Order as a penalty paid to the government for all purposes. Regardless of how
9    the Bureau ultimately uses those funds, Defendants CFLA and Lehman may not:
10               a. Claim, assert, or apply for a tax deduction, tax credit, or any other tax
11                  benefit for any civil money penalty paid under this Order; or
12               b. Seek or accept, directly or indirectly, reimbursement or indemnification
13                  from any source, including but not limited to payment made under any
14                  insurance policy, with regard to any civil money penalty paid under this
15                  Order.
16         18.   Defendants CFLA and Lehman agree that the civil penalty imposed by the
17   Order represents a civil penalty owed to the United States Government, is not
18   compensation for actual pecuniary loss, and, thus, as to CFLA and Lehman, it is not
19   subject to discharge under the Bankruptcy Code under 11 U.S.C. § 523(a)(7).
20                                               V.
21         Effect of Misrepresentation or Omission Regarding Financial Condition
22   IT IS FURTHER ORDERED that:
23         19.   The suspensions of the order to pay redress in Section III is expressly
24   premised on the truthfulness, accuracy, and completeness of Defendants CFLA’s and
25   Lehman’s sworn financial statements and supporting documents submitted to the Bureau
26   on or about June 30, 2019 and supplemented on August 12 and 19, 2019, and on June 4,
27
28                                                9
Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 10 of 18 Page ID #:3885




1    2020 and supplement on June 8, 2020 and June 19, 2020, which Defendants CFLA and
2    Lehman assert are truthful, accurate, and complete, and which include:
3            a.    Financial Statements of Defendants CFLA and Lehman, including the
4    attachments, signed on June 30, 2019 and submitted to the Bureau on or about June 30,
5    2019;
6            b.    Defendant Lehman’s oral testimony provided on or about November 13 and
7    14, 2018.
8            c.    CFLA’s payroll records provided on or about August 12, 2019.
9            d.    Bank statements provided on or about August 19, 2019.
10           e.    Financial Statements of Defendants CFLA and Lehman, including the
11   attachments, signed on June 2, 2020 and submitted to the Bureau on or about June 4,
12   2020, and which were then supplemented with tax re3turns for 2017, 2018 and 2019 on
13   June 8, 2020 and supplemented with additional account statements on June 19, 2020.
14           20.   If upon motion by the Bureau, the Court determines that Defendant CFLA or
15   Lehman has failed to disclose any material asset or that any of their financial statements
16   or oral testimony contain any material misrepresentation or omission, including
17   materially misstating the value of any asset, the Court shall terminate the suspension of
18   the order to pay redress entered in Section III and, without further adjudication, shall
19   reinstate the order to pay redress entered in Section III and the full order to pay redress of
20   $3,000,000 shall be immediately due and payable, less any amounts paid to the Bureau
21   under Section III of this Order.
22           21.   If the Court terminates the suspension of the order to pay redress under this
23   Section, the Bureau will be entitled to interest on the order to pay redress computed from
24   the date of entry of this Order, at the rate prescribed by 28 U.S.C. § 1961, as amended, on
25   any outstanding amounts not paid.
26
27
28                                                 10
Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 11 of 18 Page ID #:3886




1          22.    Provided, however, that in all other respects this Order shall remain in full
2    force and effect unless otherwise ordered by the Court; and, provided further, that
3    proceedings instituted under this provision would be in addition to, and not in lieu of any
4    other civil or criminal remedies as may be provided by law, including any other
5    proceedings that the Bureau may initiate to enforce this Order.
6                                                VI.
7                                Additional Monetary Provisions
8    IT IS FURTHER ORDERED that:
9          23.    In the event of any default on Defendants CFLA’s or Lehman’s obligation to
10   make payment under this Order, interest, computed under 28 U.S.C. § 1961, as amended,
11   will accrue on any outstanding amounts not paid from the date of default to the date of
12   payment, and will immediately become due and payable.
13         24.    Defendants CFLA and Lehman relinquish all dominion, control, and title to
14   the funds paid under this Order to the fullest extent permitted by law and no part of the
15   funds may be returned to Defendants CFLA or Lehman.
16         25.    The facts alleged in the Amended Complaint will be taken as true and be
17   given collateral estoppel effect, without further proof, in any proceeding based on the
18   entry of the Order, or in any subsequent civil litigation by or on behalf of the Bureau in a
19   proceeding to enforce its rights to any payment or monetary judgment under this Order,
20   such as a nondischargeability complaint in any bankruptcy case.
21         26.    The facts alleged in the Amended Complaint establish all elements
22   necessary to sustain an action by the Bureau under Section 523(a)(2)(A) of the
23   Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and for such purposes this Order will have
24   collateral estoppel effect against each Defendant, even in such Defendant’s capacity as
25   debtor-in-possession.
26
27
28                                                11
Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 12 of 18 Page ID #:3887




1          27.    Under 31 U.S.C. § 7701, Defendants CFLA and Lehman, unless they
2    already have done so, must furnish to the Bureau their taxpayer identifying numbers,
3    which may be used for purposes of collecting and reporting on any delinquent amount
4    arising out of this Order.
5          28.    Within 30 days of the entry of a final judgment, Order, or settlement in a
6    Related Consumer Action, the affected defendant must notify the Enforcement Director
7    of the final judgment, Order, or settlement in writing. That notification must indicate the
8    amount of redress, if any, that Defendants CFLA or Lehman paid or is required to pay to
9    consumers and describe the consumers or classes of consumers to whom that redress has
10   been or will be paid.
11         29.    To preserve the deterrent effect of the civil money penalty in any Related
12   Consumer Action, neither Defendant CFLA nor Lehman may argue that they are entitled
13   to, nor may either Defendant CLFA or Lehman benefit by, any offset or reduction of any
14   monetary remedies imposed in the Related Consumer Action because of the redress or
15   civil money penalty paid in this action or because of any payment that the Bureau makes
16   from the Civil Penalty Fund. If the court in any Related Consumer Action offsets or
17   otherwise reduces the amount of compensatory monetary remedies imposed against either
18   Defendants CLFA or Lehman based on the civil money penalty paid in this action or
19   based on any payment that the Bureau makes from the Civil Penalty Fund, either
20   Defendant CFLA or Lehman, as applicable, must, within 30 days after entry of a final
21   order granting such offset or reduction, notify the Bureau and pay the amount of the
22   offset or reduction to the U.S. Treasury. Such a payment will not be considered an
23   additional civil money penalty and will not change the amount of the civil money penalty
24   imposed in this action.
25         30.    Under Section 604(a)(I) of the Fair Credit Reporting Act, 15 U.S.C.§ 168l
26   b(a)(1), any consumer reporting agency may furnish a consumer report concerning any
27
28                                                12
Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 13 of 18 Page ID #:3888




1    Defendant to the Bureau, which may be used for purposes of collecting and reporting on
2    any delinquent amount arising out of this Order.
3                                COMPLIANCE PROVISIONS
4                                               VII.
5                                    Reporting Requirements
6    IT IS FURTHER ORDERED that:
7          31.    Defendant CFLA or Lehman or both, as applicable, must notify the Bureau
8    of any development that may affect compliance obligations arising under this Order,
9    including but not limited to, the filing of any bankruptcy or insolvency proceeding by or
10   against Defendant CFLA or Lehman; or a change in Defendant CFLA or Lehman’s name
11   or address. Defendant CFLA or Lehman or both, as applicable, must provide this notice
12   at least 30 days before the development or as soon as practicable after the learning about
13   the development, whichever is sooner.
14         32.    Within 7 days of the Effective Date, both Defendants CFLA and Lehman
15   must each:
16                a. Designate at least one telephone number and email, physical, and postal
17                   address as points of contact, which the Bureau may use to communicate
18                   with Defendants CFLA and Lehman;
19                b. Identify all businesses for which Defendant CFLA or Lehman is the
20                   majority owner, or that Defendant CFLA or Lehman directly or indirectly
21                   controls, by all of their names, telephone numbers, and physical, postal,
22                   email, and Internet addresses;
23                c. Describe the activities of each such business, including the products and
24                   services offered, and the means of advertising, marketing, and sales.
25                d. Identify Defendants CFLA and Lehman’s telephone numbers and all
26                   email, Internet, physical, and postal addresses, including all residences;
27
28                                                13
Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 14 of 18 Page ID #:3889




1                 e. Describe in detail Defendant CFLA’s or Lehman’s involvement in any
2                    business for which either performs services in any capacity or which
3                    either wholly or partially owns, including Defendant CFLA’s or
4                    Lehman’s title, role, responsibilities, participation, authority, control, and
5                    ownership.
6          33.    Defendants CFLA and Lehman must report any change in the information
7    required to be submitted under Paragraph 31 at least 30 days before the change or as soon
8    as practicable after learning about the change, whichever is sooner.
9          34.    Within 90 days of the Effective Date, and again one year after the Effective
10   Date, both Defendant CFLA and Lehman must each submit to the Enforcement Director
11   an accurate written compliance progress report sworn to under penalty of perjury
12   (Compliance Report), which, at a minimum:
13                a. Lists each applicable paragraph and subparagraph of the Order and
14                   describes in detail the manner and form in which each Defendant has
15                   complied with each such paragraph and subparagraph of this Order;
16                b. Attaches a copy of each Order Acknowledgment obtained under Section
17                   VIII, unless previously submitted to the Bureau.
18   After the one-year period, both Defendant CFLA and Lehman must each submit to the
19   Enforcement Director additional Compliance Reports within 14 days of receiving a
20   written request from the Bureau.
21                                              VIII.
22                          Order Distribution and Acknowledgment
23   IT IS FURTHER ORDERED that,
24         35.    Within 7 days of the Effective Date, Defendants CFLA and Lehman must
25   submit to the Enforcement Director an acknowledgment of receipt of this Order, sworn
26   under penalty of perjury.
27
28                                                14
Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 15 of 18 Page ID #:3890




1          36.    For 5 years from the Effective Date, both Defendant CFLA and Lehman, for
2    any business for which either is the majority owner or which either directly or indirectly
3    controls, must each deliver a copy of this Order to any business entity resulting from any
4    change in structure referred to in Section VII, Reporting Requirements, any future board
5    members and executive officers, as well as to any managers, employees, Service
6    Providers, or other agents and representatives who will have responsibilities related to the
7    subject matter of the Order before they assume their responsibilities.
8          37.    Both Defendant CFLA and Lehman must each secure a signed and dated
9    statement acknowledging receipt of a copy of this Order, ensuring that any electronic
10   signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001 et seq.,
11   within 30 days of delivery, from all persons receiving a copy of this Order under this
12   Section.
13                                               IX.
14                                         Recordkeeping
15   IT IS FURTHER ORDERED that
16         38.    Both Defendant CFLA and Lehman, for any business for which either is a
17   majority owner or which either directly or indirectly controls, must each create, for at
18   least 5 years from the Effective Date, the following business records: All documents and
19   records necessary to demonstrate full compliance with each provision of this Order,
20   including all submissions to the Bureau.
21         39.    Both Defendant CFLA and Lehman must each retain these documents for at
22   least 5 years after creation and make them available to the Bureau upon the Bureau’s
23   request.
24
25
26
27
28                                                15
Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 16 of 18 Page ID #:3891




1                                                X.
2                                              Notices
3    IT IS FURTHER ORDERED that:
4          40.    Unless otherwise directed in writing by the Bureau, Defendants CFLA and
5    Lehman must provide all submissions, requests, communications, or other documents
6    relating to this Order in writing, with the subject line, “CFPB v. Certified Forensic Loan
7    Auditors, et al., Case No. CV 19-07722,” and send them by overnight courier or first-
8    class mail to the below address and contemporaneously by email to
9    Enforcement_Compliance@cfpb.gov:
10         Assistant Director for Enforcement
11         Bureau of Consumer Financial Protection
12         ATTENTION: Office of Enforcement
13         1700 G Street, N.W.
14         Washington D.C. 20552
15                                               XI.
16                                 Cooperation with the Bureau
17   IT IS FURTHER ORDERED that:
18         41.    Defendants CFLA and Lehman must cooperate fully to help the Bureau
19   determine the identity and location of, and the amount of injury sustained by, each
20   Affected Consumer. Defendants CFLA and Lehman must provide such information in its
21   or its agents’ possession or control within 14 days of receiving a written request from the
22   Bureau.
23         42.    Defendants CFLA and Lehman must cooperate fully with the Bureau in this
24   matter and in any investigation related to or associated with the conduct described in the
25   Amended Complaint, including the identification of CFLA’s current and former
26   employees and contractors and current and former customers. Defendants CFLA and
27
28                                                16
Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 17 of 18 Page ID #:3892




1    Lehman must provide truthful and complete information, evidence, and testimony.
2    Defendants CFLA and Lehman must appear for interviews, discovery, hearings, trials,
3    and any other proceedings that the Bureau may reasonably request upon 10 days written
4    notice, or other reasonable notice, at such places and times as the Bureau may designate,
5    without the service of compulsory process.
6                                                XII.
7                                     Compliance Monitoring
8    IT IS FURTHER ORDERED that, to monitor Defendants CFLA’s and Lehman’s
9    compliance with this Order, including the financial representations upon which the order
10   to pay redress and part of the civil money penalty was suspended:
11         43. Within 14 days of receipt of a written request from the Bureau, either
12   Defendant CFLA, Lehman or both, as applicable, must submit additional compliance
13   reports or other requested non-privileged information, related to requirements of this
14   Order, which must be sworn under penalty of perjury; provide sworn testimony related to
15   requirements of this Order and Defendants CFLA’s and Lehman’s compliance with those
16   requirements; or produce non-privileged documents related to requirements of this Order
17   and Defendants CFLA’s and Lehman’s compliance with those requirements.
18         44.    For purposes of this Section, the Bureau may communicate directly with
19   Defendants CFLA and Lehman, unless Defendants CFLA or Lehman or counsel they
20   retain notifies the Bureau that they have retained counsel related to these
21   communications.
22         45.    Defendants CFLA and Lehman must permit Bureau representatives to
23   interview about the requirements of this Order and Defendants CFLA’s and Lehman’s
24   compliance with those requirements any employee or other person affiliated with
25   Defendants CFLA or Lehman who has agreed to such an interview. The person
26   interviewed may have counsel present.
27
28                                                17
Case 2:19-cv-07722-ODW-JEM Document 93 Filed 07/20/20 Page 18 of 18 Page ID #:3893




1          46.     Nothing in this Order will limit the Bureau’s lawful use of compulsory
2    process, under 12 C.F.R. § 1080.6.
3                                                XIII.
4                                     Retention of Jurisdiction
5    IT IS FURTHER ORDERED that:
6          47.     The Court will retain jurisdiction of this matter for the purpose of enforcing
7    this Order.
8                                                XIV.
9                                         Pending Motions
10         48.       All pending motions are hereby denied as moot.
11                                               XV.
12                                              Service
13   IT IS FURTHER ORDERED that:
14         49.     This Order may be served upon Defendants CFLA and Lehman by
15   electronic mail, certified mail, or United Parcel Service, either by the United States
16   Marshal, the Clerk of the Court, or any representative or agent of the Bureau.
17
18   IT IS SO ORDERED.
19
20   DATED this 20th day of July, 2020.
21
22
23                                                  ____________________________
24                                                          Otis D. Wright, II
25                                                  United States District Judge
26
27
28                                                 18
